Citation Nr: 0614883	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-36 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for carpel tunnel 
syndrome.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 1985 
and from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's service medical records reveal one incident 
of an elevated glucose level with subsequent normal results 
and no complaints or treatment involving his wrists.

2.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of carpel tunnel syndrome or 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Carpel tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, (2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran was not diagnosed with carpel tunnel syndrome or 
diabetes mellitus while on active duty or upon his discharge 
from the military in March 1990.  While the veteran contends 
that the cramping and fatigue in his service medical records 
are evidence of in-service carpel tunnel syndrome, a review 
of the records shows that these complaints were in 
association with abdominal cramping, not his wrists.  
Moreover, while a February 1987 service medical record 
contains evidence of an elevated glucose reading and possible 
glycosuria and that diabetes mellitus was to be ruled out, no 
such diagnosis was sustained upon further testing.  See March 
and May 1987 service medical records.  His February 1990 
report of examination for separation indicates the veteran 
had no significant interval history diagnoses.

However, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The current medical evidence also fails to reveal a diagnosis 
of carpel tunnel syndrome or diabetes mellitus.  The 
diagnosis of a current chronic disability is requisite for 
service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  While the veteran is adamant 
that he has both claimed conditions, his assertions are not 
that of a trained medical professional and are not competent 
evidence of a current, chronic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In short, the weight 
of the evidence is against the veteran's claim and this 
appeal is denied.

For completeness of record, the Board notes that certain 
conditions, to include diabetes mellitus, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  As there is no competent diagnosis of diabetes 
mellitus, let alone to a compensable degree within one year 
of his March 1990 discharge from active duty, service 
connection is also not warranted on a presumptive basis.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
sent a letter in July 2002 by which he was notified of the 
principles of service connection, informed of the evidence 
necessary substantiate his claim that he was expected to 
provide, the evidence VA would seek, and asked to send 
information describing additional evidence or the evidence 
itself to VA.  While the veteran contends that he did not 
receive the July 2002 letter, it was sent to his correct 
address of record.  See, e.g., Crain v. Principi, 17 Vet. 
App. 182 (2003).  Regardless, another letter, annotated as 
issued in January 2004, again notified the veteran of the 
principles of service connection (to include the necessity of 
medical evidence of a diagnosed disability), the evidence 
necessary to substantiate his claim that he was expected to 
provide and the evidence VA would seek.  The letter also 
informed the veteran that if there was additional evidence VA 
did not know about and he believed would support his claim, 
he should let VA know about the evidence or he could get the 
records himself and submit the evidence.  Thus, the Board 
considers notice requirements met such that this decision is 
not prejudicial to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his service connection 
claim, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite inadequate 
notice provided to the appellant on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the weight of the 
evidence is against the veteran's service connection claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Based on the service medical records and the lack of 
competent medical evidence of a current disability, a VA 
examination was not mandatory in the instant case.  See 
Charles v. Principi, 16 Vet. App. 370, 375 (2002).  His 
service medical records and VA medical evidence has been 
associated with his claims file.  As the veteran has not 
identified evidence or authorized VA to obtain evidence not 
of record pertinent to his claim, no further assistance to 
the veteran regarding development of evidence is required and 
would be otherwise unproductive and futile.


ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


